 FOAM RUBBERCITY #2 OF FLORIDA, INC.623Foam RubberCity #2 of Florida,Inc. doing businessas Scandia,Employer andRetailClerksInterna-tional Association,Local #1625, AFL-CIO, Peti-tioner.Case 12-RC-2657September28, 1967DECISION ON REVIEW, DIRECTION, ANDCERTIFICATION OF REPRESENTATIVEBy CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAPursuant to a Decision and Direction of Electionissuedon January 5, 1967, by the RegionalDirector for Region 12, an election was conductedon January 31, 1967, under his direction and super-vision among the employees in the unit found ap-propriate.At the conclusion of the election, theparties were furnished with a tally of ballots whichshowed that of approximately nine eligible voters,eight cast ballots, of which four were for, and threeagainst, the Petitioner and one was challenged. Asthe challenged ballot was sufficient in number to af-fect the results of the election, the RegionalDirector, in accordance with National Labor Rela-tions Board Rules and Regulations and Statementsof Procedure, Series 8, as amended, conducted aninvestigation and, on March 24, 1967, issued andduly served on the parties his Supplemental Deci-sion and Direction to open and count challengedballot.Thereafter the Petitioner filed a timelyrequest for review of the Regional Director's Sup-plemental Decision.By telegraphic order dated April 24, 1967, theNationalLaborRelationsBoard granted therequest for review. The Employer then filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has considered the entire record inthis case with respect to the issue under review, andmakes the following findings:The sole issue herein is the voting eligibility ofNeal Chaykin. Chaykin's father, Adolph Chaykin,and uncle, David Chaykin, Respectively, are pres-ident and secretary-treasurer of the Employer.Each of the latter also owns 50 percent of the Em-ployer's corporate stock.The unit found appropriate herein is composed ofall employees at the Employer's six retail stores intheMiami, Florida, area. Although Neal Chaykinbegan his employment on a part-time basis, he hasworked full time since January 1966 in the Em-ployer's warehouse and a number of its stores. Hehas been a salesman since November 1966 andwas, during the eligibility period, the only employeeemployed at the Employer's Pompano store. iChaykin is neither a supervisor nor a managerialemployee, and enjoys no special privileges.Upon these facts the Regional Director foundthat Neal Chaykin was employed by the corporateEmployer and that he was not excluded from thecollective-bargaining unit under the provisions ofSection 2(3) of the Act as an individual employedby his parent. He further found that Neal Chaykinenjoyed no special privileges by virtue of his familyrelationship to the Employer's owners and officersthat would exclude him from the unit. Accordingly,the Regional Director included Neal Chaykin in theunit and directed that his ballot be opened andcounted. The Regional Director's determination isin accord with existing Board precedent.'Petitioner has requested review of the RegionalDirector'sdetermination,urging,interalia,reconsideration of the Board precedent which theRegional Director applied. The Petitioner contendsthat the Board's policy for the unit placement of thechild of a corporate part owner is inconsistent withthe Board's policy governing the unit placement ofa child of a partner in a copartnership, even thoughin a situation such as the present one, the corporatepart owner's status is the practical equivalent ofthat of a partner in a copartnership. We find meritin this contention.Section 2(3) of the Act provides that the "theterm `employee' . . . shall not include . . . any in-dividual employed by his parent. . . ." Where anemployer does business as a sole proprietorship, itis clear that his children are statutorily excluded asindividuals employed by a parent. Where an em-ployer operates as a copartnership the Board has,with court approval, excluded the children of apartner for the same reason.3 Where, however, anemployer does business as a corporation, theBoard, in applying Section 2(3) of the Act, since itsdecision inAmerican Steel Buck Corporation,hasnot excluded the children of corporate principalsabsent a showing of special status,-but has, rather,included such offspring in the appropriate bargain-IAt the representation hearing the Employer refused to divulge infor-mation concerning the Pompano store, accordingly the Regional Directorpermitted its employees to vote subject to challenge After his postelec-tion investigation,the Regional Director found that the Pompano store,which later went out of business, was separately incorporated at the timeof the election under the name of Daisy Decorators,that Adolph andDavid Chaykm each owned 35 percent of its stock and that two other in-dividuals each owned 15 percent The Regional Director also found thatNeal Chaykm was transferred among the various stores at the direction ofthe Employer, that the Pompano store was managed,controlled, andmaintainedby the Employer,and existed in a single-employer relationshipwith itNone of these findingsare contestedAccordingly,we find thatNeal Chaykin was employed by the Employerat all relevant times2 Seee g , American Steel Buck Corporation,107NLRB 554,Giordano Lumber Co , Inc,133 NLRB 2053Robert W Johnson, and Clifford W Johnson, Co-partners, dlblaJohnson Metal Products Co ,161NLRB 844,N.L R B. v 0 U Hof-mann & Sons,147 F 2d679(C A 3), enfg 55 NLRB 683167 NLRB No. 81 624DECISIONSOF NATIONALLABOR RELATIONS BOARDing unit on the ground that they are employed by thecorporation and are not, therefore, employees oftheir parent in a technical legal sense.4Application of the latter rule to include the son ofone of two corporate principals, who, together, ownall the corporation's stock in equal amounts, givescontrollingweight to the form in which the em-ployer operates its business and disregards the un-derlyingrealitiesof business ownership andmanagementon which the statutory objectives arepredicated.5In analogous situations, when dealing with thequestion of what person or group of persons, natu-ralor legal, constitutes an employer within themeaning of Section 2(2) of the Act, the Board haslooked beyond the corporate facade and has foundseparately incorporated enterprises which are com-monly owned and managed to be a single empl-oyer .6 It has also found that separately owned andmanaged corporations are a single employer wherethey have agreed to be bound by group rather thanindividual action in collective bargaining.' TheBoard has likewise held in certain situations thattwo independent business entities -a licensor anda licensee-are joint employers of the licensee'semployees, where they operate under a licenseagreement which grants to the licensor significantcontrol over the licensee's businessand labor poli-cies.8In all of these situations the Board has soughttoidentify the actual employer of the em-ployees-the one who possesses actual authorityand concomitant responsibility to determine laborpolicy and bargain collectively with the employees'representativein anappropriate unit.Applying a similar approach to the present caseand looking beyond the Employer's corporate formto the fundamental of its existence,it isclear thatthe Employer is actually owned and managed byjust two individuals who possess, and are in a posi-tion to exercise, full bargaining authority on behalfof the corporation in precisely the same fashion asif they were copartners. For all practical purposes,they, as individuals, are the real employers of theemployees. Since one of these entrepreneurs isNeal Chaykin's father, we conclude in these cir-cumstances that Neal Chaykin is an "individual em-ployed by his parent." To hold otherwise and in-clude Neal Chaykin in the unit on the technicalground that he is an employee of the corporationwould be not only unrealistic, but also wholly atodds with the principle we follow in applying Sec-tion 2(3) of the Act in the comparable copartnershipcases.But even assuming,arguendo,that Section 2(3)of the Actisnotsusceptible to the foregoing in-terpretation,we would, nevertheless, reach thesame result in determining the appropriate bargain-ing unit in accordance with Section 9(b) of the Act.Under that section, we are charged by Congresswith the responsibility to find units appropriate forcollective bargaining that assure to employees thefullest freedom in exercising the rights guaranteedby the Act. And in implementing this responsibilitywe have traditionally included in bargaining unitsthose individuals who have a community of interestwith their fellow employees, but we have excludedindividualswhose interests aremore closelyidentifiedwith those of management.`' Consistentwith this practice we would exclude the children ofthe principals of closely held corporations. For it isobvious that such children, because of their rela-tionship with a substantial owner of this type of en-terprise, have interests more closely identified withmanagement than with their fellow employees.We shall, therefore, modify the Board's presentpolicy so as to exclude from bargaining units thechildren of individuals who have substantial stockinterests in closely held corporations.10 For thesame reasons noted above, we shall also excludethe spouse of a substantial stockholder in such atcorporation."As Neal Chaykin's father, the Employer's pre-sident, owns half of the stock of the corporate Em-ployer, we shall exclude Neal Chaykin from the col-'The exceptions to this rule, which are not directly involved in thiscase, occur where the individual's parenf'owns,all, or virtually all, of thecorporate stock,or where the individual demonstrably enjoys a specialstatus by virtue of his family relationship SeePrintingIndustry ofDelaware,131 NLRB 1100, 1103,Bridgeton Transit123 NLRB 1196,Ameican Steel Buck Corporation, supraPrior to theAmerican Steel Buck Corporationcase and the related deci-sion inAdamD. Goettl and Gust Goetd,dlbla International MetalProducts Company,107 NLRB 65, it hadbeen Board policy since theearliest days of theWagner Actto exclude immediate and collateral rela-tives of an employer's owners orofficerspurely on the groundof theirfamily relationshipSeePA Mueller andSons,Inc,105 NLRB 552 andcases cited therein The Board reversed this policy inInternational MetalProductsCompany, supra,and enunciated the presentpolicythat rela-tives of the principals of an employer will be included in the unit unlessstatutorily excluded or unless they enjoy a special status because of theirfamily relationship Extending this principle in theAmerican Steel BuckCorporationcase, the Board included the son of the corporate employer'spresident whom the Board treated the same as any other employee of thecorporation,inasmuch as it did not appear that the sonenjoyedany specialstatus because of his father's position5Thus,had the two corporate stockowners elected to organize theirbusiness as a copartnership rather than as a corporation, the Board wouldexclude the son of either as an individual employed by his parent See,e g., Johnson MetalProducts Co , supra6 SeeRadio &Television Broadcast Technicians LocalUnion /264,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, vBroadcast Service of Mobile,Inc., 380 U.S 255, and cases cited therein'Van Eerden Company,154 NLRB 496,Oregon Labor-ManagementRelationsBoard,136 N LRB 12078K-Mart Division of S S Kresge Company,161 NLRB 1127,FrostcoSuper Save Stores, Inc ,138 NLRB 1259Eastern Camera andPhotoCorp ,140 N LRB 569,Ford Motor Com-pany(ChicagoBranch),66 N LRB 131710 InternationalMetalProducts, supra,American Steel Buck Corpora-tion, supra,and cases applying these precedents are hereby overruled tothe extent that they are inconsistent herewithWe respectfully note our disagreement with the United States Court ofAppeals, SixthCircuit,which has ruled in several cases that the Board hasno discretion to exclude the children of the principals of corporate em-ployers in the absence of affirmative evidence of special status SeeUyeda v Brooks,365 F 2d 326 (C A 6) and cases therein cited11Section 2(3) also provides that "the term employeeshall not in-cludeany individual employed by hisspouse11 FOAMRUBBERCITY #2 OF FLORIDA, INC.625lective-bargaining unit found appropriate herein.Further,we shall sustain the challenge to his ballotand direct that it remain unopened and uncounted.With Neal Chaykin's ballot thus rejected, thePetitioner has received a majority of the valid bal-lots cast.We shall, accordingly, certify the Peti-tioner as the representative of the employees in theunit found appropriate.DIRECTIONIT IS HEREBY DIRECTED that the ballot of NealChaykinremain unopened and uncounted.CERTIFICATION OF REPRESENTATIVEIT IS HEREBY CERTIFIED that Retail Clerks Inter-nationalAssociation,Local #1625, AFL-CIO,has been designated and selected by a majority ofthe employees in the unit found appropriate as theirrepresentative for the purposes of collective bar-gaining,and that, pursuant to Section 9(a) of theAct, the said labor organization is the exclusive bar-gaining agent for all such employees for the pur-poses of collective bargaining with respect to ratesof pay, wages, hours of employment, and other con-ditions of employment.